Corrected Notice of Allowability
1.	This Office Action is prepared because the previously mailed copy of the PTOL-37 form inadvertently left claims 6-9 off of the list of allowed claims. These claims were allowed, as indicated on the Issue Classification form and in the body of the action. This present action is prepared solely to correct this discrepancy on a new PTOL-37 form. 
Status of Application
2.	Claims 1-3, 5-9, and 11 are pending in the application. Each of said claims was allowed in the previously mailed Notice of Allowance, and remains as such herein.  
Allowable Subject Matter
3.	Claims 1-3, 5-9, and 11 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed biocidal additive formulations. Specifically, the prior art fails to teach a biocidal additive comprising 0.5-2.5 wt% based on the dry weight of the additive of a silver-containing glass particle, along with at least two compounds, wherein said compounds comprise metals selected from silver, copper, zinc, mercury, tin, lead, bismuth, barium, cadmium, chromium, and titanium. The prior art also does not teach or suggest a biocidal additive comprising a silver-containing glass particle along with ZnO and Bi2O3, wherein Bi2O3 is present in the additive in an amount of 25-85 wt%. 
The most relevant prior art references found are Seneschal et al (US 7704903) and Gilchrist et al (US 6143318). The difference from instant claims is that while Seneschal et al teaches an antimicrobial glass composition comprising particulate glass that silver in embodiments and teaches that the inventive glasses can contain zinc, bismuth, and/or silver, Seneschal et al does not teach Bi2O3 as a component in an additive in an amount of 25-85 wt%, nor does it teach that the content of silver-containing glass particle is present in an amount of 0.5-2.5 wt%. Gilchrist et al teaches an antimicrobial composition comprising silver-containing glass particulate, but also does not teach or suggest a Bi2O3 content of 25-85 wt%, or a glass-particle concentration of 0.5-2.5 wt%. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW3 August 2022